DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (EP 2790437) [hereafter R1] in view of Turtinen et al (US 2020/0068427) [hereafter R2].
For claims 1 and 9, R1 discloses receiving an instruction message sent from a base station, the instruction message instructing start of monitoring transmission timeout of a data packet in a layer (paragraph 4 configuring the discard timer of the UE by the eNB for PDCP layer); starting a packet discarding timer corresponding to each data packet in a data stream of a target session in the layer according to the instruction message, when it is detected that the target session is initiated (paragraph 4 arrival of the a data packet at the layer); and discarding the data packet corresponding to a packet discarding timer, when the packet discarding timer expires and it is detected that the data packet corresponding to the packet discarding timer fails to be transmitted (paragraph 4 case where the data packet is not sent).
R1 does not explicitly disclose that this is at the SDAP instead of the PDCP layer.
However, R2 discloses the discarding and monitoring can occur at the SDAP layer (paragraphs 35-45 SDAP layer either discards or allows the transmission of packets based on a discard timer).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to use the SDAP layer taught by R2.  The rationale to combine would be to use a known technique in a similar device, to fully implement new layers 
For claims 2 and 10, R1 and R2 disclose discarding the data packet corresponding to a packet discarding timer, when the packet discarding timer expires and it is detected that the data packet corresponding to the packet discarding timer fails to be transmitted comprises: determining a current layer in which the data packet corresponding to the packet discarding timer is located (R1 paragraph 4 discarding the packet in the current layer)[R2 paragraphs 26, 35-46 the SDAP layer discards the packet], when the packet discarding timer expires and it is detected that the data packet corresponding to the packet discarding timer fails to be transmitted; and discarding the data packet corresponding to the packet discarding timer in the current layer (R1 paragraph 4 discarding the packet in the current layer)[R2 paragraphs 26, 35-45].
For claims 3 and 11, R1 discloses searching for the data packet corresponding to the packet discarding timer in a next layer subsequent to a layer that is searched, when no data packet corresponding to the packet discarding timer is found in the layer that is searched (paragraph 4 checking multiple layers including the RLC); determining the layer that is searched as the current layer, when the data packet corresponding to the packet discarding timer is found in the layer that is searched (paragraph 4 checking multiple layers including the RLC); and determining the next layer as the current layer, when the data packet corresponding to the packet discarding timer is found in the next layer (paragraph 4 checking multiple layers including the RLC) .
R2 discloses searching for the data packet corresponding to the packet discarding timer starting from the SDAP layer (paragraphs 26, 35-46 SDAP layer packet discard timer is the first searched).

For claims 4 and 12, R2 discloses transmitting data packet discarding information to the base station, wherein the data packet discarding information comprises an identification corresponding to the discarded data packet (paragraph 42 QoS flow ID, inform the SDAP layer).
For claims 5 and 13, R1 discloses identification of the packets (paragraphs 4-15).
R2 discloses determining, whenever a preset period of time passed by, an identification corresponding to a discarded data packet in a current period (paragraphs 26, 35-45 timer based discard); and generating the data packet discarding information based on the identification corresponding to the discarded data packet (paragraphs 26, 39-45).
For claims 6 and 14, R1 discloses adding the data packet discarding information to encapsulation of a target control message in a PDCP layer (paragraph 4 PDCP layer); and transmitting the target control message encapsulated with the data packet discarding information to the base station (paragraph 4).
For claims 7 and 15, R1 discloses a generation module configured to generate an instruction message, the instruction message instructing a terminal to start monitoring transmission timeout of a data packet in a layer (paragraph 4 PDCP); and a transmitting module configured to transmit the instruction message to the terminal.
R2 discloses in the SDAP layer (paragraphs 26, 35-45).

.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sammour et al (WO 2009/045945) discloses discarding for PDCP layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678. The examiner can normally be reached 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463